Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 21, 2019

The Court of Appeals hereby passes the following order:

A19A1358. RACQUEL GREEN et al. v. MAIN STREET RENEWAL, LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a writ of possession to Main Street Renewal, LLC, Racquel
Green appealed to the superior court. The superior court denied Green’s motion for
a jury trial and also issued a writ of possession. Green then filed this direct appeal.
We lack jurisdiction.
     Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Green’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bullock, 260 Ga.
App. at 875.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/21/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.